Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-61
            Lower Tribunal Nos. 16-20107 CC and 19-264AP
                         ________________


                          24 Hr Air Service, Inc.,
                                Appellant,

                                     vs.

              Hosanna Community Baptist Church, Inc.,
                          Appellee.


     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Law Office of Alexander Alvarez, and Alexander Alvarez and Anamari
C. Del Rio, for appellant.

     Pierre Simon, and Faudlin Pierre (Fort Lauderdale), for appellee.


Before LOGUE, LINDSEY, and GORDO, JJ.

     LOGUE, J.
      24 Hr Air Service, Inc. (“Contractor”), appeals from the county court’s

entry of final judgment in favor of Hosanna Community Baptist Church, Inc.

following a bench trial. We affirm the county court’s judgment that the

Contractor anticipatorily breached the service agreement between the

parties. However, we reverse the damage award because the court applied

an improper measure of damages by awarding the Church the cost for

installation of a new air conditioning unit, rather than the cost of repairing the

existing unit as contemplated by the parties in the service agreement.

      This dispute arises from a service contract between the parties

involving repairs to a smoke detector and air conditioning unit. The

Contractor, a licensed air conditioning company, agreed to repair the smoke

detector and AC unit in the Church’s building. The Church agreed to pay

$765.00 for the smoke detector repair and $922.30 for the AC unit repair.

After the Contractor’s employees entered the church’s attic to start the

repairs, they realized that the wooden platform they were standing on was

caving in and ran before part of the ceiling collapsed. After the ceiling

structure was repaired by the Church, the Contractor refused to return and

complete the agreed repairs to the smoke detector and AC unit for safety

reasons. The Church sued the Contractor for refusing to complete the

agreed repairs.



                                        2
      At the bench trial, Reverend Charles Dinkins testified on behalf of the

Church. He confirmed that the Church had contacted the Contractor to repair

the smoke detector and AC unit, that the repairs were never completed, and

that the Church was willing and able to pay the agreed upon price after

completion of the repairs.

      Reverend Dinkins also testified regarding the amounts paid by the

Church to complete the repairs to the smoke detector ($1,400.00) and the

AC unit ($9,998.00). His testimony also revealed that the repair cost for the

smoke detector was absorbed in the Church’s annual security bill.

Additionally, the repair cost for the AC unit included inspections from two

service companies that suggested replacement of the AC unit.

      Michael Dunn, corporate representative of the Contractor, testified that

the Contractor refused to go back to perform the agreed repairs “because of

safety reasons,” and that he had requested proof of the ceiling repairs from

the Church, which were never provided.1


1 We note the trial court’s findings of fact incorrectly states the Contractor
“never requested . . . proof that the ceiling was repaired in a workmanlike
condition.” This fact, however, is undisputed as evidenced by Mr. Dunn’s
testimony at trial:
      QUESTION:         And then the Church contacts you to repair, to come
                        back and complete the job, correct?
      ANSWER:           Yes.
      QUESTION:         And you said you wanted information that the ceiling
                        was conformed to workman-like, correct?

                                      3
      The trial court entered final judgment in favor of the Church and

awarded damages totaling $9,710.70 based on the difference between the

agreed cost of repairs and the cost to complete the repairs paid by the

Church. The Contractor now appeals.

      a.   Anticipatory Breach

      “In reviewing a final judgment rendered from a non-jury trial, the trial

court’s findings of fact are clothed with a presumption of correctness. We

apply a clear error standard to the findings of fact, and a finding will not be

disturbed unless it is totally unsupported by competent and substantial

evidence, it is clearly against the weight of the evidence, or it was induced

by an erroneous view of the law.” La Ley Sports Complex at the City of

Homestead, LLC v. City of Homestead, 255 So. 3d 468, 469 (Fla. 3d DCA

2018) (citations omitted). Moreover, the final judgment may be affirmed for

reasons other than those articulated by the trial court. See Dade Cnty. Sch.

Bd. v. Radio Station WQBA, 731 So. 2d 638, 644–45 (Fla. 1999) (explaining

under “tipsy coachman” rule, when a trial court reaches the right result but


      ANSWER:           Yes.
                                    *     *    *
      QUESTION:         Did you request the church to provide you with proof
                        that the repairs had been done?
      ANSWER:           Yes.
      QUESTION:         And did they provide that?
      ANSWER:           No.

                                      4
for the wrong reasons, an appellate court may uphold the result if there is

any basis to support the judgment in the record).

      There is competent substantial evidence in the record to support a

claim for anticipatory breach against the Contractor. “A prospective breach

of contract occurs when there is absolute repudiation by one of the parties

prior to the time when his performance is due under the terms of the contract.

Such a repudiation may be evidenced by words or voluntary acts but the

refusal must be distinct, unequivocal, and absolute.” Mori v. Matsushita Elec.

Corp. of America, 380 So. 2d 461, 463 (Fla. 3d DCA 1980). Moreover,

repudiation can be shown where one party makes additional demands not

included in the initial agreement:

      The law is clear that where one party to the contract arbitrarily
      demands performance not required by the contract and couples
      this demand with a refusal to further perform unless the demand
      is met, the party has anticipatorily repudiated the contract, which
      anticipatory repudiation relieves the non-breaching party of its
      duty to further perform and creates in it an immediate cause of
      action for breach of contract.

Twenty-Four Collection, Inc. v. M. Weinbaum Constr., Inc., 427 So. 2d 1110,

1111 (Fla. 3d DCA 1983) (internal citations omitted).

      The Contractor’s request that the Church provide safety assurances of

the ceiling repairs constitutes an additional demand that was not agreed to




                                      5
by the parties under the service contract.2 Despite the Contractor’s argument

that it never abandoned the job, its demand for safety assurances coupled

with its refusal to complete the agreed repairs until such assurances were

provided was an anticipatory breach of the contract. See id. at 1111–12 (“A

requirement of actual breach as a prerequisite for anticipatory breach would

totally nullify the doctrine of anticipatory breach.”).

      Therefore, the trial court correctly entered final judgment for the Church

on its claim for anticipatory breach as there is competent substantial

evidence to support the judgment.

      b.   Damages

      “A trial court’s determination as to the method of calculating damages

is reviewed de novo.” HCA Health Servs. of Fla., Inc. v. CyberKnife Ctr. of

Treasure Coast, LLC, 204 So. 3d 469, 471 (Fla. 4th DCA 2016) (emphasis

in original) (citing Katz Deli of Aventura, Inc. v. Waterways Plaza, LLC, 183

So. 3d 374, 380 (Fla. 3d DCA 2013)). “There must be some reasonable basis

in the evidence to support the amount of damages awarded. Furthermore, it

is incumbent upon the party seeking damages to present evidence to justify


2 Mr. Dunn confirmed that on the three occasions that the Contractor’s
employees, including himself, went up to the Church’s attic before the ceiling
collapsed, nobody asked for information regarding the safety of the ceiling’s
structure.


                                         6
an award of damages in a definite amount.” Tubby’s Customs, Inc. v. Euler,

225 So. 3d 405, 407 (Fla. 2d DCA 2017) (citations and alterations omitted).

     “When there is a total breach of contract, the nonbreaching party may

affirm the contract, insist upon the benefit of his bargain, and seek damages

that would place him in the position he would have been in had the contract

been completely performed.” Id. (citations omitted). “Under this benefit-of-

the-bargain theory, ‘the proper measure of damages would be either the

reasonable cost of completion, or the difference between the value the repair

would have had if completed and the value of the repair that has been thus

far performed.’” Id. (quoting Rector v. Larson’s Marine, Inc., 479 So. 2d 783,

785 (Fla. 2d DCA 1985)).

     The trial court awarded the Church $9,710.70 in damages3 “to place it

in the position it would have been in had the contract been completely

performed without any deficiency in said performance.” To reach this figure,

the trial court calculated the difference between the agreed repair cost and

the cost of completion paid by the Church. The trial court did not further

elaborate on its damage calculation.


3The damage award includes $635.00 for repair of the smoke detector and
$9,075.70 for repair of the AC unit. The record shows the AC unit repairs
paid by the Church were broken down between various invoices for
diagnostic and repairs totaling $2,600.00, and for installation of a new AC
unit including permits and fees totaling $7,398.00.

                                       7
        The Contractor argues that the damage award is outside the scope of

the contract because the Church was put in a better position than that for

which it had bargained for regarding the minor repairs. Specifically, it asserts

the Church was awarded a brand-new AC unit and a year of service for its

entire smoke detecting system. In support of its argument, the Contractor

cites Campbell v. Rawls, 381 So. 2d 744 (Fla. 1st DCA 1980), in which the

damages awarded to buyers in a breach of contract action based upon a

warranty was limited to the repairs necessary to place an existing air-

conditioning system in working condition. Although the contract in Campbell

included a warranty, the same analogy can be applied to the facts of this

case.

        The record shows that the parties agreed to the repair of the smoke

detector and AC unit integration that had been incorrectly installed by a

different service company, which ultimately caused the AC unit to

malfunction. As evidenced by the service agreements, the parties agreed on

$765.00 for the smoke detector repair and $922.30 for the AC unit repair,

totaling $1,687.73 in repair costs. The trial court, however, awarded the

Church $635.00 for the smoke detector and $9,075.70 for the AC unit, for a

damages award totaling $9,710.70—a roughly $8,000 difference over the

agreed cost of repair in the service agreement.



                                       8
      We hold the Church was entitled to damages measured by the cost of

repairing the existing AC unit, rather than by the cost of installation of a new

system. Campbell, 381 So. 2d at 746 (holding that “damages recoverable by

[plaintiffs] must be limited to the repairs necessary to place the existing

system in working condition”). In a breach of contract action, “the purpose of

compensation is to restore the injured party to the condition which he would

have been in had the contract been performed.” Id. (noting “damages which

are the natural and proximate result of the breach are recoverable”).

Therefore, the Church “can neither receive more than [it] bargained for nor

be put in a better position than [it] would have been had the contract been

performed.” Id.

      Based on the record evidence, the Church paid far more than to repair

the existing AC unit. In addition to basic repairs, presumably to the existing

AC unit, totaling $2,600.00, the Church ultimately paid over $7,000 for

installation of a new AC unit with permits and fees, which should not be

assumed by the Contractor. See, e.g., Taylor v. Lee, 884 So. 2d 222, 224

(Fla. 2d DCA 2004) (holding trial court erred in awarding an amount of

damages that included costs and expenses outside the scope of the

breached contract); Koplowitz v. Girard, 658 So. 2d 1183, 1184–85 (Fla. 4th




                                       9
DCA 1995) (reversing and remanding for recalculation of damages where

buyer “impermissibly received more than its bargain”).

      Accordingly, we affirm the final judgment entered against the

Contractor, but reverse and remand for recalculation of damages consistent

with this opinion.

      Affirmed, in part; reversed, in part, and remanded for further

proceedings.




                                    10